Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-13, 15-17, and 21-22
Claims 1, 6-13, 15-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Enhanced phase shift in a zeroth-order beam from subwavelength grating structures formed in uniaxial birefringent materials J. Opt. Soc. Am. A 13, 1728-1736; “Han”) in view of Tervo et al. (2017/0315346; “Tervo”).
Regarding claim 1, Han discloses in figures 2-4, 6, and 8, a substrate transparent (quartz substrate) to at least one of visible or near infrared light (electric field) ; and a surface relief grating (grating vector) on the substrate, wherein: the surface relief grating includes ridges (d) formed using a birefringent material (ordinary and extraordinary indices of refraction), and the birefringent material in the ridges is characterized by an optic axis in a constant direction parallel to a plane that includes a grating vector of the surface relief grating.
We have investigated theoretically the enhanced birefringent effects that result from superimposing a subwavelength- period lamellar grating on a quartz substrate. The rigorous coupled-wave method for anisotropic surface-relief gratings was used in the analysis, and the equations that were needed to compute the phase shift between the orthogonal electric-field components were derived. The results showed that the subwavelength grating period induces much more phase shift from form birefringence than from the natural 
Han, 4. Conclusion.
Further regarding claim 1, Han does not explicitly disclose that the substrate and grating are part of a waveguide display that is configured to selectively couple incident light in a first polarization state into or out of the substrate.
However, Tervo discloses in figures 1-5, and related text, surface gratings 42, 44 and 54 on the substrate is part of a waveguide display 20 wherein the surface grating is configured to selectively couple 30 incident light in a first polarization state into or out of the substrate.
A diffractive beam expander for use in an augmented-reality display is disclosed. The device can include a optical substrate with a first diffractive optical element having a first diffractive grating disposed on one surface and a second diffractive grating disposed on the opposing surface. Portions of the first and second diffractive gratings overlap to define an in-coupling area configured to receive a beam of incoming light. The first diffractive optical element expands at least part of the received light beam by odd-order diffraction expansion in a first region and a second region and expands at least part of the received light beam by even-order diffraction expansion in a third region. The light components by the first diffractive optical element are then coupled into a second diffractive optical element, which is configured to out-couple at least part of the expanded diffracted light components to exit the substrate by diffraction.
Tervo, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han such that the substrate and grating are part of a waveguide display that is configured to selectively couple incident light in a first polarization state into or out of the substrate because the resulting configuration would facilitate beam expansion in augmented-reality displays. Tervo, Abstract.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Tervo, as applied in the rejection of claim 1, to comprise 
Regarding claims 6-7, 9-13, and 15, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Tervo, as applied in the rejection of claim 1, to comprise: 
6. The waveguide display of claim 1, wherein the birefringent material includes a uniaxial birefringent material or a biaxial birefringent material. Han, figs. 2-4, 6, and 8, and related text.
7. The waveguide display of claim 1, wherein the plane includes the grating vector of the surface grating and a lateral extension direction of the ridges. Han, figs. 2-4, 6, and 8, and related text.
9. The waveguide display of claim 1, wherein the surface grating includes a transmissive grating or a reflective grating. Tervo, figs. 1-5, and related text.
10. The waveguide display of claim 1, wherein the surface grating is configured to selectively couple the incident light in the first polarization state into the substrate at a first angle such that the incident light coupled into the substrate propagates within the substrate through total internal reflection. Han, figs. 2-4, 6, and 8, and related text. Tervo, figs. 1-5, and related text.

12. The waveguide display of claim 1, further comprising a light source or a polarizer configured to generate the incident light in the first polarization state. Han, figs. 2-4, 6, and 8, and related text. Tervo, figs. 1-5, and related text. 
13. The waveguide display of claim 1, wherein the birefringent material in the ridges is characterized by a higher index axis parallel to the plane that includes the grating vector of the surface grating. Han, figs. 2-4, 6, and 8, and related text. Tervo, figs. 1-5, and related text.
15. The waveguide display of claim 1, further comprising: a polarization selective reflective layer on the substrate and configured to reflect light in a second polarization state different from the first polarization state, wherein the polarization selective reflective layer and the surface grating are on opposite sides of the substrate; or a second grating on the substrate and configured to reflectively diffract light in the second polarization state, wherein the second grating and the surface grating are on opposite sides of the substrate. Han, figs. 2-4, 6, and 8, and related text. Tervo, figs. 1-5, and related text. (here, the examiner notes that one of ordinary skill in the art would understand that placing gratings on the same side or on the opposite side of a waveguide substrate are well characterized design choices).
because the resulting configurations would facilitate beam expansion in augmented-reality displays. Tervo, Abstract.

17. The surface relief grating of claim 16, wherein the substrate includes a reflective surface. Han, figs. 2-4, 6, and 8, and related text. Tervo, figs. 1-5, and related text.
21. The surface relief grating of claim 16, wherein: the birefringent material includes a uniaxial birefringent material; and the optic axis is parallel to a polarization direction of the incident light in the first polarization state. Han, figs. 2-4, 6, and 8, and related text. Tervo, figs. 1-5, and related text.
because the resulting configurations would facilitate beam expansion in augmented-reality displays. Tervo, Abstract.
Claim 22
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Enhanced phase shift in a zeroth-order beam from subwavelength grating structures formed in uniaxial birefringent materials J. Opt. Soc. Am. A 13, 1728-1736; “Han”) in view of Tervo et al. (2017/0315346; “Tervo”), as applied in the rejection of claims 1, 4, 6-13, 15-17, and 21-22, and further in view of Hoshi, Hiroaki (6,020,944; “Hoshi”).
Regarding claim 22, Han in view of Tervo does not explicitly disclose that the plurality of ridges is characterized by a pitch greater than a wavelength of the incident light in the surface relief grating. 
However, Hoshi discloses in figures 3-5 a relief-patterned anisotropic grating 25 for which the phase difference: “… is designed to be n for ordinary ray for which an increased diffraction efficiency is desired to be provided, and O for extraordinary ray for which no 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Tervo such that the plurality of ridges is characterized by a pitch greater than a wavelength of the incident light in the surface relief grating because the resulting configuration would facilitate controlling emitted light and images. Hoshi, col. 8, ll. 32-33 (“so that the occurrence of moire can be obviated”).
Claims 2-5 and 18
Claims 2-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Enhanced phase shift in a zeroth-order beam from subwavelength grating structures formed in uniaxial birefringent materials J. Opt. Soc. Am. A 13, 1728-1736; “Han”) in view of Tervo et al. (2017/0315346; “Tervo”), as applied in the rejection of claims 1, 4, 6-13, 15-17, and 21-22, and further in view of Hebrink et al. (2002/005986; “Hebrink”).
Regarding claims 2, 3, 5, and 18, Han in view of Tervo does not explicitly disclose:

3. The waveguide display of claim 2, wherein the birefringent material is characterized by the birefringence greater than 0.1.
4. The waveguide display of claim 1, wherein the birefringent material includes at least one of a birefringent polymer, a birefringent ceramic, an aligned liquid crystal polymer, or aligned single crystal organic molecules. 
5. The waveguide display of claim 4, wherein the birefringent material includes polyethylene naphthalate (PEN) or polyethylene terephthalate.
18. The surface relief grating of claim 16, wherein the birefringent material includes a uniaxial or biaxial birefringent material that includes at least one of a birefringent polymer, a birefringent ceramic, an aligned liquid crystal polymer, or aligned single crystal organic molecules and is characterized by a birefringence greater than 0.1.
However, Hebrink discloses optical bodies comprising: “a polymer (e.g., a copolymer of polyethylene naphthalate) that is capable of yielding an in-plane birefringence of at least about 0.16 for 632.8 nm light …” Hebrink, par. [0003].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Tervo to disclose:
2. The waveguide display of claim 1, wherein the birefringent material is characterized by a birefringence greater than 0.05. Hebrink, par. [0003].
3. The waveguide display of claim 2, wherein the birefringent material is characterized by the birefringence greater than 0.1. Hebrink, par. [0003].

5. The waveguide display of claim 4, wherein the birefringent material includes polyethylene naphthalate (PEN) or polyethylene terephthalate. Hebrink, par. [0003].
18. The surface relief grating of claim 16, wherein the birefringent material includes a uniaxial or biaxial birefringent material that includes at least one of a birefringent polymer, a birefringent ceramic, an aligned liquid crystal polymer, or aligned single crystal organic molecules and is characterized by a birefringence greater than 0.1. Hebrink, par. [0003].
because the resulting configurations would facilitate “forming a reflective interface for at least one polarization of light.” Hebrink, Abstract.
Claims 8 and 23
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Enhanced phase shift in a zeroth-order beam from subwavelength grating structures formed in uniaxial birefringent materials J. Opt. Soc. Am. A 13, 1728-1736; “Han”) in view of Tervo et al. (2017/0315346; “Tervo”), as applied in the rejection of claims 1, 4, 6-13, 15-17, and 21-22, and further in view of Hong et al. (See-through optical combiner for augmented reality head-mounted display: index-matched anisotropic crystal lens, Scientific Reports , 2753; “Hong”).
Regarding claims 8 and 23, Han in view of Tervo does not explicitly disclose:
8. The waveguide display of claim 1, further comprising an overcoat layer characterized by a refractive index matching a lower refractive index of the birefringent material.

However, Hong discloses: “anisotropic crystal [that] is enveloped with the isotropic material having same refractive index with the extraordinary refractive index of the anisotropic crystal.” Hong, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Tervo to disclose:
8. The waveguide display of claim 1, further comprising an overcoat layer characterized by a refractive index matching a lower refractive index of the birefringent material. Hong, Abstract.
23. The surface relief grating of claim 16, further comprising an overcoat layer on the plurality of ridges, the overcoat layer characterized by a refractive index matching a lower refractive index of the birefringent material. Hong, Abstract.
because the resulting configurations would enable a see-through optical devices that combines real world images and virtual images. Hong, Abstract.
Claims 19 and 20
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Enhanced phase shift in a zeroth-order beam from subwavelength grating structures formed in uniaxial birefringent materials J. Opt. Soc. Am. A 13, 1728-1736; “Han”) in view of Tervo et al. (2017/0315346; “Tervo”), as applied in the rejection of claims 1, 4, 6-13, 15-17, and 21-22, and further in view of Wang et al. (2004/0258355; “Wang”).
Regarding claims 19 and 20, Han in view of Tervo does not explicitly disclose:

20. The surface relief grating of claim 19, wherein the two-dimensional array of three-dimensional microstructures includes at least one of cylindrical pillars, cuboidal pillars, cavities, or pyramids.
However, Wang discloses in figure 4 a birefringent device having a plurality of alternating cylindrical structures. Wang, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han in view of Tervo to disclose:
19. The surface relief grating of claim 16, wherein the plurality of ridges includes a two-dimensional array of three-dimensional microstructures. Wang, fig. 4.
20. The surface relief grating of claim 19, wherein the two-dimensional array of three-dimensional microstructures includes at least one of cylindrical pillars, cuboidal pillars, cavities, or pyramids. Wang, fig. 4.
because the resulting configurations would facilitate manipulating the polarization of light. Wang, Abstract.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883